Case 14-40737        Doc 68     Filed 12/10/18     Entered 12/10/18 16:14:38          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 40737
         Ebony Patrice Dunmore

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/11/2014.

         2) The plan was confirmed on 02/26/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/14/2015, 01/10/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/27/2017.

         5) The case was Completed on 08/17/2018.

         6) Number of months from filing to last payment: 45.

         7) Number of months case was pending: 49.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $17,152.52.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-40737             Doc 68         Filed 12/10/18    Entered 12/10/18 16:14:38                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $16,020.00
           Less amount refunded to debtor                                $252.63

 NET RECEIPTS:                                                                                          $15,767.37


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $653.26
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,653.26

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 AT&T                                    Unsecured         200.00           NA              NA            0.00       0.00
 City of Burbank Police Dept.            Unsecured         800.00           NA              NA            0.00       0.00
 City of Chicago Bureau Parking          Unsecured      9,000.00            NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured         450.00      2,090.81        2,090.81      2,090.81        0.00
 City of Markham                         Unsecured         400.00           NA              NA            0.00       0.00
 Comcast                                 Unsecured         550.00           NA              NA            0.00       0.00
 Creditors Discount & Audit Company      Unsecured         350.00           NA              NA            0.00       0.00
 Equity Trust Company                    Unsecured           0.00        337.50          337.50        337.50        0.00
 Illinois Tollway                        Unsecured         400.00           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC           Secured        7,247.00       7,246.85        7,246.85      7,246.85     549.26
 Jonathan E. Morlock                     Unsecured           1.00           NA              NA            0.00       0.00
 Peoples Gas                             Unsecured         850.00        820.86          820.86          69.34       0.00
 Resurgent Capital Services              Unsecured         250.00        200.10          200.10        200.10        0.00
 Roseland Community Hospital             Unsecured         900.00           NA              NA            0.00       0.00
 Sprint Corp                             Unsecured         350.00        320.25          320.25        320.25        0.00
 Sullivan Urgent Aid Centers Ltd         Unsecured           0.00        300.00          300.00        300.00        0.00
 Town of Cicero                          Unsecured         400.00           NA              NA            0.00       0.00
 Town of Highland                        Unsecured         350.00           NA              NA            0.00       0.00
 Town of Shererville                     Unsecured         300.00           NA              NA            0.00       0.00
 Village of Matteson                     Unsecured         350.00           NA              NA            0.00       0.00
 Village of Oak Park                     Unsecured         500.00           NA              NA            0.00       0.00
 Wow Internet & Cable                    Unsecured      1,900.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-40737        Doc 68      Filed 12/10/18     Entered 12/10/18 16:14:38             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $7,246.85          $7,246.85           $549.26
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $7,246.85          $7,246.85           $549.26

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $4,069.52          $3,318.00              $0.00


 Disbursements:

         Expenses of Administration                             $4,653.26
         Disbursements to Creditors                            $11,114.11

 TOTAL DISBURSEMENTS :                                                                     $15,767.37


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
